PER CURIAM.
The trial court held that the time for claiming PIP benefits runs from the date of the underlying tort and not the date of a demand for payment relying on Fladd v. Fortune Ins. Co., 530 So.2d 388 (Fla. 2d DCA 1988). We reverse, finding the better reasoning to be that the statute of limitations commenced to run on the date of the breach of the agreement by the insurance company’s failure to pay, in accordance with Levy v. Travelers Ins. Co., 580 So.2d 190 (Fla. 4th DCA 1991). Therefore, the final order of dismissal is reversed and the matter is returned to the trial court for further proceedings.
We recognize and certify that this opinion conflicts with Fladd, supra.
Reversed and remanded with directions.